Citation Nr: 1202229	
Decision Date: 01/20/12    Archive Date: 01/30/12

DOCKET NO.  09-34 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee disability.  

2.  Entitlement to service connection for a left knee disability.  

3.  Entitlement to service connection for headaches.  

4.  Entitlement to service connection for a lumbar spine disability.  

5.  Entitlement to service connection for a cervical spine disability.  

6.  Entitlement to service connection for a heart disability, to include hypertension.  

7.  Entitlement to service connection for a respiratory disability.  

8.  Entitlement to service connection for a sinus disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1977 to April 1978 and from July 1978 to June 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

A hearing was held on June 16, 2011, by means of video conferencing equipment with the appellant in Indianapolis, Indiana, before Kathleen K. Gallagher, a Veterans Law Judge (VLJ), sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

In March 2011, the Board remanded the case to afford the Veteran a hearing.  As shown above, the Veteran was afforded the hearing in June 2011.  Therefore, the remand directives have been completed and a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Reasons for Remand:  To obtain complete service treatment records, obtain VA treatment records, and afford VA examinations.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The DD Form 214 shows that the Veteran served in the United States Coast Guard from May 1977 to April 1978.  Another DD Form 214 shows that the Veteran served in the United States Air Force from July 1978 to June 1979.  In an April 2008 request to the National Personnel Records Center (NPRC), the RO requested all service treatment records pertaining to the Veteran's service in the Coast Guard from May 1977 to April 1978.  The RO received the requested records and associated the records with the claims file.  However, after a review of the service treatment records, the Board observes that there are no records from the Veteran's service in the United States Air Force.  Indeed, the request form to the NPRC only mentioned the Veteran's first period of service in the United States Coast Guard.  Therefore, the RO/AMC must make efforts to obtain the Veteran's complete service treatment records from his second period of active duty in the United States Air Force from July 1978 to June 1979.  See 38 U.S.C.A. § 5103A(b).

Furthermore, the Veteran has identified receiving treatment at the Indianapolis, Indiana VA Medical Center (VAMC) from 1997 to 2008.  See hearing testimony; VA 21-4142.  The RO requested VA treatment records from July 2007 through June 2008; however, there are no records prior to July 2007 associated with the claims file.  Although it is unclear as to whether the Veteran reported receiving treatment for all claimed disabilities during this time period, the Board finds that the case must be remanded to obtain these identified VA treatment records.  The RO/AMC should also obtain VA treatment records from June 2008 through the present as the Veteran has identified receiving care since 2008, particularly with respect to his respiratory disorder.  See Talley v. Brown, 6 Vet. App. 72, 74 (1993) (holding that duty to assist was breached because RO failed to secure records that were potentially relevant); see also Schafrath v. Derwinski, 1 Vet. App. 589, 593-94 (1991) (noting duty to assist requires effort to secure records that are potentially relevant or explanation for failure to do so); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when "there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits").

During the June 2011 hearing, the Veteran mentioned that he received medical treatment at the Indiana University Medical Center but was unsure as to whether the medical records were associated with the claims file.  The undersigned judge informed the Veteran that the records were requested by the RO, but that they were unavailable.  Indeed, the June 2008 response letter from the Indiana University Medical Center noted that the records were not available.  The Veteran was afforded time to submit any records in his possession but did not do so.  However, as this case is being remanded, the Veteran should be provided release forms (VA Form 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs) in order for VA to obtain any records that are not associated with the claims file that may be relevant to his appeal and/or to submit any records from the Indiana University Medical Center.  

The record shows that the Veteran has not been afforded a VA examination in connection with his claims for service connection for a right knee disability and service connection for a left knee disability.  VA must provide the claimant a medical examination or obtain a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in- service event, and (4) insufficient evidence to decide the case.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, the Veteran has stated that his knee disabilities are related to his active duty.  He testified that he injured his right knee when he slipped on ice on the deck of his ship.  He also stated that his left knee problems could be related to physical training during active duty and/or as a result of his right knee disability.  The current medical evidence shows that the Veteran has complained of pain and swelling in the knees and there is evidence of a current diagnosis of arthritis of the right knee.  A 1978 service treatment record reveals that the Veteran complained of pain in his bilateral legs with trauma to his right knee.  It was noted that his left leg hurt from marching.  The Veteran has reported that he has experienced pain in his knees since service and the Veteran is competent to report such symptoms.  See Charles v. Principi, 16 Vet. App. 370, 274 (2002) (finding that a veteran is competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the aforementioned evidence, the Board finds that it is necessary to provide the Veteran a VA examination to ascertain whether he has knee disabilities that are related to active service.  Thus, on remand, the Veteran should be afforded a VA examination in order to determine the nature and etiology of any right and left knee disabilities that may be present.  38 C.F.R. § 3.159(c)(4).

In addition, the Board finds that the Veteran must be afforded a VA examination with respect to his claim for service connection for headaches.  The evidence shows that the Veteran has a current disability.  The May 2008 VA examination report reveals a diagnosis of headaches, however, there is no opinion as to the etiology of his headaches.  The Veteran has reported that his headaches began during active duty after a fall.  The service treatment records reveal several notations of the Veteran having experienced headaches.  Since the Veteran's separation from active service, he has continued to complain of headaches.  With respect to the third factor above, i.e., an indication that the current disability may be related to an in-service event, this element of the claim requires only that the evidence 'indicate that there may be a nexus between the two, and this requirement is a 'low threshold.' McLendon, 20 Vet. App. at 83.  The types of evidence that indicate that a current disability 'may be associated' with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Veteran has consistently stated that he has experienced headaches since service.  See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  As such, the Board finds that the low threshold has been met and a VA examination is necessary to adjudicate the claim.

Finally, the Board finds that the Veteran should be afforded a VA examination with respect to his claim for service connection for a sinus disability.  The May 2008 VA examination report shows that the Veteran has a current diagnosis of sinusitis.  Indeed, the medical evidence demonstrates that the condition is chronic.  The service treatment records show that the Veteran was assessed with possible sinusitis in March 1978.  In addition, the Veteran was assessed with a sinus infection.  In light of the evidence of record, the Board finds that a VA examination is necessary for determining the nature and etiology of the Veteran's claimed sinus disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate facility and request the Veteran's complete service treatment records for his period of active duty from July 1978 to June 1979 in the United States Air Force.  

As set forth in 38 U.S.C.A. §5103A(b)(3) and 38 C.F.R. §3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The Veteran should be notified of the attempts to locate his service treatment records, as well as any further action to be taken.

2.  Request the VA treatment records from the Indianapolis, Indiana VAMC from 1997 through July 2007 and from June 2008 through the present.  

3.  Contact the Veteran and request him to identify any pertinent treatment provider on a provided VA Form 21- 4142, Authorization and Consent to Release Information.  The Veteran should also be notified of the negative response from the Indiana University Medical Center and asked to submit any records in his possession.  

After the Veteran has signed the appropriate release(s), those records should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts, and allowed the opportunity to obtain and submit those records for VA review in accordance with 38 C.F.R. § 3.159(e) (2011).

4.  The Veteran should be afforded a VA examination to determine the nature and etiology of any right and left knee disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA treatment records, service treatment records, private treatment records, and the Veteran's statements.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any left knee disorder is causally or etiologically related to the Veteran's active service.  The examiner should also opine as to whether is at least as likely as not that any right knee disorder is causally or etiologically related to the Veteran's active service.  Finally, the examiner should opine as to whether it is at least as likely as not that the Veteran's left knee disorder was either caused or permanently aggravated by the right knee disorder.

The examiner should also note that aggravation is defined for legal purposes as a permanent worsening of the underlying condition beyond the natural progress of the disorder, versus a temporary flare-up of symptoms.  If the examiner determines that the left knee disorder was aggravated by the right knee disorder, the examiner should identify the level of disability caused by the right knee, to the extent possible.

(The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]'38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his headaches.  The claims file must be reviewed in connection with the examination, and the examiner must indicate that the claims file has been reviewed in association with the examination.  After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any existing headaches are causally or etiologically related to active service.

The examiner is advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

6.  The Veteran should be afforded a VA medical examination for the purposes of determining the nature and etiology of his sinus disability.  The claims file must be reviewed in connection with the examination, and the examiner must indicate that the claims file has been reviewed in association with the examination.  After examining the Veteran and reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent likelihood or higher) that any existing sinus disability is causally or etiologically related to active service.

The examiner is advised that the term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important 'that each disability be viewed in relation to its history [,]' 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

7.  When the development requested has been completed, the case should be reviewed by the RO on the entire evidence of record.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


